Citation Nr: 0740771	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-37 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating greater than 20 percent, 
as of July 1, 2004, for left foot pes planus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Ms. CR


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1969 to August 1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The veteran had a hearing before the 
Board in November 2007 and the transcript is of record.

During the pendency of this appeal, the veteran was awarded a 
temporary total rating from April 22, 2004, to June 30, 2004, 
for surgical treatment of the left foot requiring 
convalescence.  Effective, July 1, 2004, he was originally 
awarded a 10 percent rating for his condition.  A subsequent 
Statement of the Case (SOC), however, awarded the veteran an 
increased rating of 20 percent, effective July 1, 2004.  
After the veteran has perfected his appeal, a subsequent 
rating decision awarding a higher rating, but less than the 
maximum available benefit, does not abrogate the pending 
appeal. AB v. Brown, 6 Vet. App. 35 (1993). Accordingly, 
aside from the period of a temporary total rating, the issue 
is still properly before the Board here and the issue has 
been appropriately rephrased above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran had a hearing before the Board in November 2007 
where his private massage therapist, Ms. CR, also testified 
as to the worsening of the veteran's condition.  Ms. CR 
testified that she had been treating the veteran for the past 
year and that his condition considerably effects his daily 
functioning.  

Initially, the Board notes the veteran's massage therapy 
records are not in his claims file.  The RO should make 
efforts to obtain them (if any exist) as they are relevant to 
the claim on appeal.

The veteran was last afforded a VA examination for his left 
foot condition in December 2004, three years ago.  Ms. CR's 
testimony painted a picture of a disability considerably 
worse than that of the examiner's description.  For example, 
Ms. CR testified that the veteran's left foot condition 
causes a "very pronounced" limp with severe pain.  In 
contrast, the December 2004 examiner indicated the veteran's 
symptoms, to include tenderness and limp were "mild."

Subsequent VA outpatient treatment records through September 
2005 do not indicate on-going VA medical treatment for his 
left foot.  Indeed, the veteran indicated he rarely goes to 
the VA clinic because it is inconveniently located.  Rather, 
he more heavily relies on massage therapy for on-going 
treatment.  Even so, the RO should take this opportunity to 
obtain any and all recent VA outpatient treatment records 
from September 2005 to the present.

It is also clear from the medical evidence that the veteran's 
condition may have worsened in severity since he was last 
afforded a VA examination.  The duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2006).  In this case, the veteran should be 
afforded a new VA examination to ascertain the current 
severity of his condition and reconcile the conflicting 
opinions of the December 2004 VA examiner and the veteran's 
massage therapist, Ms. CR.

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to complete a 
release form authorizing VA to request his 
treatment records from massage therapist 
Ms. CR.  These records should then be 
requested, and the RO should specify that 
actual treatment records, as opposed to 
summaries, are needed. All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.

2.  Obtain the veteran's medical records 
for treatment of the left foot from the 
VAMC in Marion, Illinois from September 
2005 to the present. All efforts to obtain 
VA records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

3.  After obtaining the above VA and 
private medical evidence, to the extent 
available, schedule the veteran for an 
appropriate VA examination to evaluate the 
current severity of his service-connected 
left foot condition and any complications.

4.  After the above is complete, 
readjudicate the veteran's claim. If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
This claim must be afforded expeditious treatment.  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



